Citation Nr: 1800076	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  14-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine (also claimed as changed gait with low back condition). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marines Corps from July 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a June 2017 videoconference hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The Veteran's low back condition is more likely proximately due to the abnormal gait caused by his service-connected bilateral foot disabilities. 


CONCLUSION OF LAW

Granting the benefit of the doubt, the criteria for entitlement to service connection for degenerative disc disease of the lumbar spine have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 


Service Connection

The Veteran primarily contends that his service-connected bilateral foot disabilities have resulted in an abnormal gait which has caused and aggravated his low back disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

At entry and separation from service, the corresponding reports of medical examinations indicated normal spinal, upper and lower extremities.  The claims file does include an April 1970 service treatment record where the Veteran reported lower back pain, revealed limited range of motion, and the physician's impression was a strain to the Veteran's lower back. 

Pertinent to the instant matter, the Veteran is currently service-connected for bilateral flatfeet with bunion and hammertoe deformities, status-post fusion of the left second toes, and bilateral ankle equinus.  Thus, in order to succeed in his claim for service connection, the medical evidence must show that the Veteran's low back disability is proximately due to or aggravated by his service-connected bilateral foot disabilities. 

Accordingly, the Veteran underwent VA examination August 2012, where the examiner confirmed a diagnosis of lumbar degenerative disc disease conveying that the Veteran reported an onset approximately four years prior, with constant pain which had not resolved.  The examiner noted that the Veteran did not experience any guarding, muscle spasm, or exhibit an abnormal gait.  Consequently, the examiner provided a negative nexus opinion stating that the one in-service notation which was treated appropriately and successfully did not result in the Veteran's current low back issue as the Veteran denied further back problems for another thirty-five years.  Additionally, the examiner opined as to the Veteran's contention that his bilateral foot disabilities caused or aggravated his low back condition.  The examiner again, stated it was less likely as there is no nexus between flat feet and lumbar degenerative disc disease. 

The Board notes that the Veteran's April and September 2010 VA foot examinations reveal that the Veteran did in fact have an abnormal gait; specifically the examination reports reflected that the Veteran exhibited an antalgic gait. 

Moreover, at his June 2017 hearing, the Veteran reported that he now walks on the sides of his feet rocking back and forth, resulting in continuous pain in his back.  The Veteran also alleged that his 2012 VA examination was inadequate as the examiner did not consider any bearing his walk had on his disability.  The Board recognizes that the Veteran is competent and credible to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  As such, the Veteran's testimony regarding the pain and description of his walk are competent and credible weighing positively on the claim.  However, the Veteran is not competent to opine as to the origin of his low back disability, as that requires specialized knowledge. 

Thus, the Veteran sought a private medical opinion in July 2017, in which the examiner noted that the Veteran's low back pain, caused by sacroiliac disorder, sacroiliac joint pain is more likely than not caused by his flat feet (pes planus).  The physician reasoned by stating that the Veteran's bilateral foot disabilities resulted in surgery on both feet in 2003 and 2008, causing the Veteran to walk incorrectly, which caused his back issues.  

As the 2012 VA examination did not consider the Veteran's abnormal gait in rendering the opinion, the Board places greater weight on the private medical opinion of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Therefore, entitlement to service connection for degenerative disc disease of the lumbar spine, as due to bilateral foot disabilities is warranted.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted. 





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


